 1   DONALD H. MEDEARIS, SBN 206849
     BAY AREA LEGAL AID
 2   1800 Market Street, 3rd Floor
 3   San Francisco, CA 94102
     Telephone: (415) 354-6331
 4   Fax: (415) 982-4243
     dmedearis@baylegal.org
 5
     Attorney for Plaintiff,
 6   NATHAN EDLIN

 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11   NATHAN EDLIN,                                    )   Case No. 3:18-cv-03423-EDL
                                                      )
12                                                    )
                     Plaintiff,                           STIPULATION TO SECOND
13   vs.                                              )
                                                      )   EXTENSION OF TIME FOR PLAINTIFF
                                                      )   TO FILE MOTION FOR SUMMARY
14   NANCY A. BERRYHILL, Acting                       )   JUDGMENT, AND PROPOSED ORDER
15   Commissioner of the Social Security              )
     Administration,                                  )
16                                                    )
                     Defendant.                       )
17                                                    )
18
19          IT IS HEREBY STIPULATED, by and between the parties, through their respective

20   counsel of record, that Plaintiff shall have a second extension of time of 30 days to file his
21   Motion for Summary Judgment in response to Defendant’s Answer. The current due date for
22
     Plaintiff's Motion for Summary Judgment is February 13, 2019. The new due date for filing
23
     Plaintiff’s Motion for Summary Judgment would be March 15, 2019.
24
25          This first extension was requested when Plaintiff was Pro Se, so that he would have

26   enough time to find an attorney. The undersigned substituted in as Plaintiff's Attorney on
27
     December 6, 2018. Plaintiff's attorney needs more time to prepare Plaintiff's Motion for
28
     STIPULATION TO SECOND EXTENSION OF TIME FOR PLAINTIFF TO FILE
     MOTION FOR SUMMARY JUDGMENT; Case No. 3:18-cv-03423-EDL
     Summary Judgment due to having to take time off from work due to illness, three state
 1
 2   administrative hearings scheduled on the same day that Plaintiff's motion is currently due,

 3   and a heavy caseload. Plaintiff sincerely apologizes to the Court and to the Defendant for any
 4
     inconvenience caused by this delay. The parties further stipulate that the Court’s Scheduling
 5
     Order shall be modified accordingly.
 6
 7
     Dated: 02/11/2019                           ALEX G. TSE
 8                                               United States Attorney
                                                 SARA WINSLOW,
 9                                               Chief, Civil Division
10                                             By: /s/ Chantal Renee Jenkins
                                                 (*as authorized by e-mail on 2/11/2019)
11                                               CHANTAL RENEE JENKINS,
                                                 Special Assistant United States Attorney
12                                               Attorneys for Defendant
13
     Dated:02/11/2019                             /s/Donald H. Medearis
14                                                DONALD H. MEDEARIS
                                                  Attorney for Plaintiff
15
16
17   ORDER:
18
     APPROVED AND SO ORDERED
19           2/12/19
     Dated: ____________                          By: _______________________________
20                                                THE HONORABLE ELIZABETH D.
                                                  LAPORTE
21
                                                  United States Magistrate Judge
22
23
24
25
26
27
28
     STIPULATION TO SECOND EXTENSION OF TIME FOR PLAINTIFF TO FILE
     MOTION FOR SUMMARY JUDGMENT; Case No. 3:18-cv-03423-EDL
